   Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 1 of 9 PageID #:6363




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )           No. 09 CR 50041-1
       v.                                         )
                                                  )           Judge Sara L. Ellis
HOLLIS DANIELS,                                   )
                                                  )
               Defendant.                         )

                                      OPINION & ORDER

        Defendant Hollis Daniels moves to reduce his sentence under § 404 of the First Step Act,

Pub. L. 115-391, 132 Stat. 5194, § 404 (2018). Because the Court finds Daniels eligible for

relief under the statute and that he has shown himself deserving of such relief, the Court, in its

discretion, grants his motion and reduces his custodial sentence to 240 months. All other terms

of his original sentence remain in effect.

                                         BACKGROUND

       On September 8, 2009, a grand jury charged Daniels and co-defendants with conspiracy

to knowingly and intentionally distribute and possess with intent to distribute more than

1 kilogram of mixtures containing heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Doc.

1. In the second superseding indictment, a grand jury charged Daniels and co-defendants with

conspiracy to knowingly and intentionally distribute and possess with intent to distribute more

than 1 kilogram of mixtures containing heroin and more than 50 grams of mixtures containing

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1). Doc. 139. On July 7,

2010, Daniels pleaded guilty to Count 1 of the second superseding indictment. Doc. 308. As

part of the plea, Daniels admitted that he was the sole leader and primary beneficiary of the drug

trafficking organization’s (“DTO”) activities, and he recruited as members people who grew up

with him in Chicago and relocated to Rockford. At sentencing, the court established that the
   Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 2 of 9 PageID #:6364




conspiracy began at least as early as July 1, 2007 and continued to September 9, 2009. Doc. 502

at 76. The amount of heroin involved in the conspiracy was 700 grams per week over the course

of two years, totaling over 72 kilograms. Id. at 62–63. The conspiracy also sold 50 grams of

crack cocaine per week, amounting to 5.2 kilograms. Id. at 129.

       On October 4, 2010, Judge Kapala sentenced Daniels to 520 months’ imprisonment.

Doc. 396. The base offense level was 38. Doc. 502 at 118. The court applied a four-level

enhancement because Daniels was the organizer or leader of a criminal activity that involved five

or more participants and a two-level enhancement because Daniels possessed a firearm as part of

the conspiracy. Id. at 91, 109–110. The court also applied a three-level reduction for Daniels’

acceptance of responsibility. Id. at 128. Daniels’ criminal history category was six. Id. at 118.

After enhancements and reductions, the final offense level was 41, which indicated an advisory

guidelines range of 360 months to life imprisonment. Id. In discussing the imprisonment term

of 520 months, the court explained that Daniels’ prior convictions presented a pattern of

recidivism and that Daniels’ criminal history category “substantially underrepresent[ed] the

seriousness of [his] criminal history.” Id. at 129.

       On October 23, 2019, Daniels filed the present motion for a reduced sentence under

Section 404 of the First Step Act. Daniels requests that the Court reduce his 520-month sentence

to a sentence of 262 to 327 months’ imprisonment. Daniels also asks the Court to reconsider the

sentencing court’s designation of him as a career offender. The government argues that Daniels

is not eligible for relief under the First Step Act and even if he is, the Fair Sentencing Act did not

alter his statutory sentencing exposure due to the quantity of drugs involved. The government

also argues that the Court lacks authority to consider Daniels’ other claim.




                                                  2
     Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 3 of 9 PageID #:6365




                                           ANALYSIS

        The Fair Sentencing Act of 2010 increased the quantity of crack cocaine required to

trigger mandatory minimum sentences. Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010).

However, the Fair Sentencing Act was not retroactive and therefore did not impact defendants

who committed acts prior to August 3, 2010. Congress addressed this in 2018 by passing the

First Step Act, which made certain provisions of the Fair Sentencing Act retroactive. Pub. L.

No. 111-220, 124 Stat. 2372; United States v. Shaw, 957 F.3d 734, 737 (7th Cir. 2020). Relevant

here, the First Step Act made retroactive the Fair Sentencing Act’s increase in the quantity of

crack cocaine necessary to trigger § 841’s penalties. Section 404(b) of the First Step Act

provides, in pertinent part: “A court that imposed a sentence for a covered offense may, on

motion of the defendant . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed.” First

Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). A “covered

offense” is “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was committed before

August 3, 2010.” Id. § 404(a).

        Relief under the First Step Act is discretionary. See id. § 404(c). Therefore, there are

two steps in this analysis: (1) whether the defendant is eligible for a sentence reduction under the

First Step Act; and (2) whether the Court should reduce the defendant’s sentence. Shaw, 957

F.3d at 736.

I.      Eligibility

        Because Daniels committed the relevant offense prior to August 3, 2010, his violation

satisfies the first requirement of a “covered offense” under § 404(a) of the First Step Act. The



                                                 3
   Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 4 of 9 PageID #:6366




parties disagree about whether the Fair Sentencing Act modified the statutory penalty. The

government argues there is no “covered offense” because the amount of cocaine base exceeds the

higher quantity threshold under the Fair Sentencing Act and therefore did not alter Daniels’

statutory sentencing exposure. In other words, the government asks the Court to focus on

Daniels’ underlying conduct, rather than the underlying statute, to assess whether the Fair

Sentencing Act altered Daniels’ penalty range. The Seventh Circuit recently rejected the

government’s approach, concluding that the phrase “the statutory penalties for which were

modified by section 2 or 3” refers to “Federal criminal statute,” not to “a violation of a federal

criminal statute.” Id. at 738; see also United States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019)

(“If [a defendant] was convicted of violating a statute whose penalties were modified by the Fair

Sentencing Act, then he meets that aspect of a ‘covered offense.’”). Therefore, to determine

Daniels’ eligibility for relief, the Court evaluates whether the First Step Act modified Daniels’

statute of conviction.

       At the time Daniels was convicted and sentenced, the statutory sentence for conspiracy to

possess with intent to distribute in excess of 50 grams of cocaine base was 10 years to life. 21

U.S.C. § 841(b)(1)(A) (2006). The Fair Sentencing Act reduced the statutory penalties for 50

grams of cocaine to a lesser range of 5 to 40 years. Id. § 841(b)(1)(B). Under current law, 280

grams of cocaine base is necessary to subject a defendant to the higher, 10-year statutory

minimum. Id. § 841(b)(1)(A). Accordingly, the Fair Sentencing Act modified the statutory

penalty for Daniels’ offense of conviction, thus, there is a “covered offense” for purposes of the

First Step Act. Shaw, 957 F.3d at 739–40 (defendants eligible to seek relief under the First Step

Act because the Fair Sentencing Act modified the penalties for crack cocaine); United States v.

Taylor, No. 04 CR 495-38, 2020 WL 2476529, at *3 (N.D. Ill. May 13, 2020) (same).



                                                  4
      Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 5 of 9 PageID #:6367




         The Seventh Circuit has not yet addressed whether a defendant is eligible for a reduced

sentence under the First Step Act when he is charged with a conspiracy to distribute crack

cocaine and another controlled substance and, as here, the distribution of that other controlled

substance alone provides a basis for upholding his sentence. See Taylor, 2020 WL 2476529, at

*4. However, many district courts have concluded that the defendant’s offense is still covered in

such circumstances. See, e.g., id. (“Numerous district courts have, however, decided that a

defendant’s offense is still “covered” within the meaning of section 404(a) of the First Step Act

when the defendant was convicted of a multiple-objective conspiracy.”); see also United States

v. Coates, No. 04 CR 464-4, 2020 WL 2745974, at *2 (N.D. Ill. May 27, 2020) (the defendant’s

offense was still covered when it involved both heroin and powder cocaine); United States v.

Mitchell, No. 06 CR 723-2, 2020 WL 1139245, at *3 (N.D. Ill. Mar. 9, 2020) (finding conspiracy

conviction a covered offense when the defendant was charged with heroin and crack cocaine);

United States v. Luna, No. 3:05-CR-58 (SRU), 2020 WL 464778, at *3–4 (D. Conn. Jan. 29,

2020) (collecting cases). This Court agrees. The Fair Sentencing Act modified the statutory

penalties for crack cocaine, and the statute of conviction, not the underlying conduct, determines

eligibility. See Shaw, 957 F.3d at 739 (“[T]he statute of conviction alone determines eligibility

for First Step Act relief.”). Because the Fair Sentencing Act modified the statutory penalties for

the statute of conviction, Daniels is eligible for relief.

II.      Relief

         The Court must now decide whether to exercise its discretion to reduce Daniels’

sentence. In determining whether a sentence reduction is warranted, the Court considers the

§ 3553(a) factors. United States v. Mansoori, 426 F. Supp. 3d 511, 519 (N.D. Ill. 2019).

“Evidence of post-sentencing rehabilitation ‘may be highly relevant to several of the § 3553(a)



                                                    5
    Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 6 of 9 PageID #:6368




factors that Congress has expressly instructed district courts to consider at sentencing.’” Id.

(quoting Pepper v. United States, 562 U.S. 476, 491 (2011)). Daniels does not put forth any

evidence of post-sentencing rehabilitation. The Court notes that Daniels was sentenced as a

career offender, and while previously incarcerated, Daniels communicated with co-conspirators

to run the day-to-day operations of the DTO. Doc. 502 at 129. The sentencing court concluded

that 520 months of imprisonment was appropriate after finding Daniels responsible for

distributing more than 700 grams of heroin and 50 grams of crack cocaine per week, over the

course of two years, as part of the conspiracy. 1 Id. at 129, 132. The Bureau of Prisons’ webpage

lists Daniel’s release date as September 24, 2046. Accordingly, Daniels has roughly 26 years of

his sentence remaining. The Court remains sensitive to the considerations that supported

Daniels’ original sentence: recognition of the seriousness of the offense, the seriousness of

Daniels’ criminal history, and the desire to avoid unwarranted sentencing disparities. The Court

also acknowledges that Daniels was the leader of the DTO. There has been no change to the

advisory guidelines range of 360 months to life imprisonment nor the § 841 mandatory minimum

of 10 years. However, the Court finds a sentence of twice the mandatory minimum appropriate

based on Daniels’ age and limiting the disparity given the reduced sentences imposed by the

Court on Daniels’ co-defendants. If the Court reduces Daniels’ sentence to twice the statutory

mandatory minimum, Daniels will be approximately 54 years old upon his release, an age when

recidivism is less likely. See Taylor, 2020 WL 2476529, at *6 (recidivism less likely for a 52-

year-old defendant); Mansoori, 426 F. Supp. 3d at 519 (recidivism at the age of 59 is “far less

likely”).




1
 The sentencing court calculated this amount as 72 kilograms of heroin, Doc. 502 at 63, and based on this
Court’s calculations, 5.2 kilograms of cocaine base were distributed during the conspiracy.
                                                   6
   Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 7 of 9 PageID #:6369




       The government contends that Daniels should not receive a “windfall” unavailable to

other defendants prosecuted for the same conduct after the enactment of the Fair Sentencing Act.

But this Court will not assume that the government could have indicted Daniels for a greater

drug quantity, and the Court is not persuaded that any potential disparities should prevent relief

here. See, e.g., United States v. McMahan, No. 04 CR 423-2, 2020 WL 1904095, at *5 (N.D. Ill.

Apr. 17, 2020) (“the government asks the court to keep [the defendant] in prison based on a

hypothetical” that reducing his sentence would result in a windfall); Mansoori, 426 F. Supp. 3d

at 518–19 (“The Court will not assume that any defendant could have been indicted on a greater

drug quantity.”); United States v. Wright, No. 03 CR 362-2, 2019 WL 3231383, at *3 (N.D. Ill.

July 18, 2019) (“Nor does the Government’s argument as to potential sentencing disparities

change the Court’s analysis.”). Additionally, this Court has reduced the sentences of Daniels’

co-defendants, supporting a reduced sentence for Daniels because they were convicted of the

same offenses arising out of the same DTO. Accordingly, the Court finds a reduced sentence of

240 months “sufficient, but not greater than necessary, to comply with the purposes” of

sentencing. 18 U.S.C. § 3553(a).

III.   Career Offender Designation

       Daniels also asks the Court to re-evaluate the sentencing court’s designation of him as a

career offender. It appears that Daniels also raised this argument before the sentencing court.

Doc. 378; Doc. 509 at 110–11. The government argues that the Court has no statutory basis to

consider this claim. Although the Court may evaluate a change to a defendant’s career-offender

status in evaluating the sentence imposed, Daniels does not bring such a claim here. In Hudson,

the Seventh Circuit explained that “[t]he First Step Act does not prevent the court from

considering [a change to a defendant’s career-offender status] when deciding whether the



                                                 7
   Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 8 of 9 PageID #:6370




sentence imposed is ‘sufficient, but not greater than necessary,’ under 18 U.S.C. § 3553(a).”

United States v. Hudson, No. 19-2075, 2020 WL 4198333, at *5 (7th Cir. July 22, 2020). There,

the sentencing court designated the defendant as a career offender based on a residential-burglary

conviction that was subsequently removed from the list of crimes that led to a career-offender

designation. Id. The Seventh Circuit explained that the defendant would not be a career

offender under the current guidelines and a court could consider this change in evaluating the

appropriateness of the sentence under the First Step Act. Id. Here, however, Daniels does not

argue that he no longer qualifies as a career offender based on a subsequent change to the

guidelines. Instead, Daniels challenges the sentencing court’s conclusion that he qualified as a

career offender based on his underlying convictions. Specifically, Daniels challenges the

sentencing court’s consideration of a gun charge of which Daniels argues he was never convicted

and a drug offense from 1993. Such challenges are more appropriately raised on direct appeal.

Additionally, a defendant may have grounds to move a court to vacate, set aside, or correct a

sentence under § 2255. 28 U.S.C. § 2255(a). Even if that is what Daniels purports to do here,

any such motion is untimely. There is a one-year statute of limitations for a defendant’s § 2255

motion, and the typical starting point is from the date on which the judgment of conviction

becomes final; Daniels did not indicate that any of the other options for when the statute of

limitations starts to run apply to his case. 28 U.S.C. § 2255(f)(1). Daniels is well beyond this

one-year limitation. Therefore, the Court denies Daniels’ request to reconsider his designation as

a career offender.




                                                 8
   Case: 3:09-cr-50041 Document #: 982 Filed: 09/24/20 Page 9 of 9 PageID #:6371




                                          CONCLUSION

       The Court grants Daniels’ motion for a reduced sentence under Section 404 of the First

Step Act [930]. The Court orders that Daniels’ sentence be reduced to 240 months. The Court

leaves all other conditions of his sentence intact.



Dated: September 24, 2020                                 ______________________
                                                          SARA L. ELLIS
                                                          United States District Judge




                                                  9
